     Case 2:19-cr-00139 Document 92 Filed 04/27/21 Page 1 of 4 PageID #: 409



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON


UNITED STATES OF AMERICA


v.                                   CRIMINAL ACTION NO. 2:19-00139


DENNIS LEROY BURNS, II


           SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                     MEMORANDUM OPINION AND ORDER


             On April 23, 2021, the United States of America

appeared by Jeremy B. Wolfe, Assistant United States Attorney,

and the defendant, Dennis Leroy Burns, II, appeared in person

and by his counsel, Rachel E. Zimarowski, Assistant Public

Defender, for a hearing on a petition seeking revocation of

supervised release, submitted by United States Probation Officer

Jeffrey Bella.      The defendant commenced a three (3) year term of

supervised release in this action on July 10, 2020, as more

fully set forth in the Judgment Order entered by the court on

January 30, 2020.


             The court heard the admissions of the defendant and

the representations and arguments of counsel.
   Case 2:19-cr-00139 Document 92 Filed 04/27/21 Page 2 of 4 PageID #: 410



            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:    (1) on September 18, 2020, October 8, 2020, and

December 8, 2020, the defendant submitted urine specimens that

tested positive for amphetamine and methamphetamine, on October

15, and 22, 2020, and the defendant verbally admitted to the

probation officer that, as to the first two tests, he used

methamphetamine prior to submitting those urine specimens, (2)

On October 27, November 5, November 9, and December 3, 2020, and

January 14, January 29, February 18, February 25, March 10, and

March 15, 2021, the defendant failed to report for scheduled

urine screens as directed by his probation officer, (3) the

defendant was instructed to attend virtual individual substance

abuse counseling sessions and failed to do so on December 21,

2020, and failed to attend any virtual counseling sessions

during the months of January, February, and March, 2021; all as

admitted on the record of the hearing by the defendant, and all

as set forth in the petition, and by the court’s findings on the

record of the hearing.




                                      2
   Case 2:19-cr-00139 Document 92 Filed 04/27/21 Page 3 of 4 PageID #: 411



           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32.1(b)(2) and (c)(1) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583 (e), that the defendant should be confined

to the extent set forth below, it is accordingly ORDERED that

the defendant be, and he hereby is, committed to the custody of

the United States Bureau of Prisons for imprisonment for a

period of SIX (6) MONTHS, with THIRTY (30) months of supervised

release imposed with the same terms and conditions of supervised

release as heretofore, and with the special condition that he

participate in and successfully complete a substance abuse

treatment program that is comprised of two components, the first

being a period of detox for thirty to forty days, immediately

followed by an eight to twelve month residential drug treatment

program such as that of the Anchor Project Center, as designated


                                      3
   Case 2:19-cr-00139 Document 92 Filed 04/27/21 Page 4 of 4 PageID #: 412



by the probation officer, where the defendant shall follow the

rules and regulations of the facility, and that he commence the

program by proceeding directly from his place of incarceration

to the residential drug treatment program.


           The defendant was remanded to the custody of the

United States Marshal.


           The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                             DATED:       April 27, 2021




                                      4
